Citation Nr: 1141003	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-16 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for multiple sclerosis.

2.  Entitlement to an initial rating in excess of 30 percent for right foot drop. 

3.  Entitlement to an initial rating in excess of 10 percent for numbness of the left upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent for numbness of the right upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent for numbness of the left lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for numbness of the right lower extremity.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to August 1993 and from March 2003 to August 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO), and from a July 2011 rating decision by VA's Appeals Management Center (AMC).  

The Veteran presented testimony at a Videoconference hearing chaired by the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in October 2010.  At that time, only the issue of entitlement to an increased initial rating for the Veteran's multiple sclerosis (generally) was before the Board.  Following the Board's remand and a November 2010 VA examination, the AMC determined that service connection also was warranted for the separate conditions listed above that were consequences of multiple sclerosis, and the Veteran went from having a 30 percent disability evaluation to having a combined 80 percent disability evaluation.  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, the Board does not find substantial compliance with its remand instructions and determines that a second remand is warranted.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2010 remand, the Board directed that the Veteran be afforded a VA examination (preferably by a neurologist) to determine the extent of the impairment resulting from her service-connected multiple sclerosis.  The Board asked the examiner to report "in detail" all pertinent symptomatology and findings.  Finally, the Board asked the examiner to "specifically comment on whether the Veteran's service-connected multiple sclerosis has resulted in foot drop, and the extent to which multiple sclerosis has resulted in weakness, tingling and paresthesia in the extremities; abnormal gait; temperature insensitivity and fatigue, and/or impairments of various bodily functions."

The Veteran underwent a VA examination in November 2010; a review of this examination shows that it does not meet the standard asked for by the Board.  Again, the Board asked the examiner to report "in detail" all pertinent symptomatology and findings.  The examiner's report, however, is not even two full pages.  She found that the Veteran's cranial nerves were not intact, but did not expand on this finding.  She stated that the Veteran's gait was antalgic, showing a right foot drop, but did not otherwise comment on the extent of this impairment.  These findings fall well short of the detailed information that the Board sought.  

Further, the Board asked the examiner to specifically comment on whether the Veteran suffered from a litany of symptoms as a result of her service-connected multiple sclerosis.  The examiner did this nominally at best, stating under the heading "effects on occupational activities" that the Veteran suffered from "decreased mobility; lack of stamina; weakness or fatigue; decreased strength: upper extremity; decreased strength: lower extremity; pain."  Aside from the fact that the examiner did not comment on whether the Veteran suffers from temperature insensitivity, these findings are inadequate because they are a mere recitation of the complications of the Veteran's multiple sclerosis, with no findings as to their extent or duration.  This similarly is inadequate.

Given the problems with this VA examination, the Board finds it prudent to again remand the Veteran's claim in order that she may undergo a thorough examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination before an examiner with the appropriate expertise (preferably a neurologist) to determine the current extent of the impairment resulting from her multiple sclerosis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

After examining the Veteran, the examiner should provide an assessment of all pertinent symptomatology and findings regarding the Veteran's multiple sclerosis and the effects it produces.  Specifically, the examiner should address the severity of the Veteran's right foot drop, stating whether it results in complete or incomplete paralysis of the foot.  The examiner should further state the extent to which the Veteran's multiple sclerosis has resulted in weakness, tingling and paresthesia in the extremities; abnormal gait; temperature insensitivity and fatigue, and/or impairments of various bodily functions.

2.  The RO/AMC should ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

3.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


